Case: 15-13724   Date Filed: 03/25/2016   Page: 1 of 7


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-13724
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:14-cv-24418-CMA



GLORIA FERNANDEZ,

                                                           Plaintiff-Appellant,

                                 versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (March 25, 2016)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 15-13724       Date Filed: 03/25/2016       Page: 2 of 7


        An Administrative Law Judge (“ALJ”) denied Gloria Fernandez’s

application for disability insurance benefits (“DIB”) and supplemental security

income (“SSI”), 42 U.S.C. §§ 405(g), 1383(c)(3), and the Appeals Council denied

her request to review the ALJ’s decision. The Commissioner therefore denied Ms.

Fernandez the benefits and income she seeks.

        Ms. Fernandez brought this action to obtain review of the Commissioner’s

decision. The District Court, on motion for summary judgment, affirmed it. Ms.

Fernandez appeals the court’s judgment raising one issue: whether the ALJ, in

denying her application, erred by discounting the opinion of her treating

psychiatrist, Fernando Mendez-Villamil, M.D., that she is disabled and unable to

work.

        Since the Appeals Council denied review of the ALJ’s decision, we review

the ALJ’s decision as the Commissioner’s decision. Doughty v. Apfel, 245 F.3d

1274, 1278 (11th Cir. 2001). The precise question before us is whether the ALJ

properly applied the standards found in 20 C.F.R. § 404.1527(c)(2) in evaluating

the medical opinion—in particular, Dr. Mendez-Villamil’s opinion. We review her

evaluation for substantial evidence, 1 and her application of legal principles de

novo. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).


        1
          In doing so, we do not reweigh the evidence, or substitute our own judgment for that of
the ALJ. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). Thus, so long
as her decision is supported by substantial evidence, we must affirm that decision, even if the
                                                2
               Case: 15-13724       Date Filed: 03/25/2016     Page: 3 of 7


       Eligibility for SSI or DIB requires that the claimant is under a disability. 42

U.S.C. §§ 423(a)(1), 1382(a)(1)-(2). In relevant part, a claimant is under a

disability if she is unable to engage in substantial gainful activity by reason of a

medically determinable impairment that can be expected to result in death or which

has lasted or can be expected to last for a continuous period of at least 12 months.

42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The claimant bears the burden of

proving her disability, and she is responsible for producing evidence in support of

her claim. Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003).

       The Commissioner uses a five-step, sequential evaluation process to

determine whether a claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4). Under the first step, the claimant must show that she is not

currently engaged in substantial gainful activity. See id. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i). At the second step, the claimant must show that she has a severe

impairment. See id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). The regulations

define a severe impairment as an “impairment or combination of impairments

which significantly limit[] [the claimant’s] physical or mental ability to do basic

work activities.” Id. §§ 404.1520(c), 416.920(a)(4)(c). Third, the claimant has the

opportunity to show that the impairment meets or equals the criteria contained in




evidence may preponderate against it. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158-
59 (11th Cir. 2004).
                                              3
              Case: 15-13724     Date Filed: 03/25/2016    Page: 4 of 7


one of the Listings of Impairments. See id. §§ 404.1520(a)(4)(iii),

416.920(a)(4)(iii). At the fourth step, if the claimant cannot meet or equal the

criteria in one of the Listings, the ALJ considers the claimant’s residual functional

capacity (“RFC”) and the claimant’s past relevant work to determine if she has an

impairment that prevents her from performing her past relevant work. See id.

§§ 404.1520(a)(4)(iv), (e), 416.920(a)(4)(iv), (e). Finally, once a claimant

establishes that she cannot perform her past relevant work due to some severe

impairment, the burden shifts to the Commissioner to show that a significant

number of jobs exist in the national economy that the claimant can perform. See

id. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v); Jones v. Apfel, 190 F.3d 1224, 1228

(11th Cir. 1999).

      The Social Security Regulations define a “treating source” as a medical

source, including a physician, who has provided the claimant with medical

treatment and has, or previously had, an ongoing treatment relationship with the

claimant. 20 C.F.R. § 404.1502. A treating source is generally afforded more

weight because “these sources are more likely to be the medical professionals most

able to provide a detailed, longitudinal picture of [the claimant’s] medical

impairment(s) and may bring a unique perspective to the medical evidence that

cannot be obtained from the objective medical findings alone or from reports of

individual examinations.” Id. §§ 404.1527(c)(2), 416.927(c)(2).


                                          4
              Case: 15-13724      Date Filed: 03/25/2016   Page: 5 of 7


      Dr. Mendez-Villamil is Ms. Fernandez’s treating source because he is her

treating physician. As such, the ALJ was required to give his opinion “substantial

or considerable weight” unless there was good cause not to do so. Lewis v.

Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997); see also 20 C.F.R.

§§ 404.1527(c)(2), 416.927(c)(2) (providing that a treating source’s opinion is not

given controlling weight if it is inconsistent with the other substantial evidence).

Good cause exists “when the: (1) treating physician’s opinion was not bolstered by

the evidence; (2) evidence supported a contrary finding; or (3) treating physician’s

opinion was conclusory or inconsistent with the doctor’s own medical records.”

Winschel, 631 F.3d at 1179. The opinion of a non-examining physician, standing

alone, does not constitute good cause if it contradicts the opinion of a treating

physician. Lamb v. Bowen, 847 F.2d 698, 703 (11th Cir. 1988). The ALJ must

clearly articulate his reasons for giving less weight to the treating physician’s

opinion, and the failure to do so is reversible error. Lewis, 125 F.3d at 1440.

However, where the ALJ articulates specific reasons for failing to give the opinion

of a treating physician controlling weight, there is no reversible error. Moore, 405

F.3d at 1212. When a treating physician’s opinion does not warrant controlling

weight, the ALJ must nevertheless weigh the opinion based on: (1) the length of

the treatment relationship and the frequency of examination; (2) the nature and

extent of the treatment relationship; (3) the medical evidence supporting the


                                           5
              Case: 15-13724     Date Filed: 03/25/2016   Page: 6 of 7


opinion; (4) consistency with the record as a whole; (5) specialization in the

relevant medical issues; and (6) other factors which tend to support or contradict

the opinion. 20 C.F.R. § 404.1527(c)(2).

      The question here is whether the ALJ articulated good cause for giving

limited weight to Dr. Mendez-Villamil’s opinion of Ms. Fernandez’s mental

impairments and her ability to work. Lewis, 125 F.3d at 1440. In assessing the

opinion evidence, the ALJ recounted the history of Ms. Fernandez’s medical

impairments, considered the treatment notes provided by Dr. Mendez-Villamil, and

reviewed the opinion evidence provided by the psychologists, Dr. James Brown,

Dr. Pauline Hightower, and Dr. Maribel Del Rio-Roberts. After conducting this

review of the record, the ALJ concluded that Dr. Mendez-Villamil’s opinion was

conclusory and inconsistent with his own treatment notes. Accordingly, the ALJ

clearly articulated her reasons for assigning limited weight to his opinion. See

Lewis, 125 F.3d at 1440.


      Furthermore, the ALJ’s articulated reasons are supported by substantial

evidence. See Moore, 405 F.3d at 1212. Dr. Mendez-Villamil’s positive findings

concerning Ms. Fernandez’s mental status were inconsistent with his abrupt and

unexplained conclusion that her capacity for social interaction was extremely

impaired. Additionally, Dr. Mendez-Villamil’s own treatment notes reveal that he

treated her through a course of minor, routine adjustments to her medications. As

                                           6
              Case: 15-13724    Date Filed: 03/25/2016   Page: 7 of 7


the ALJ noted, this conservative course of treatment was inconsistent with Dr.

Menndez-Villamil’s dire prognosis of complete inability to work and extreme

impairment. Accordingly, the ALJ had good cause not to give the doctor’s opinion

substantial weight, as his opinion was conclusory and inconsistent with his own

medical records. See Winschel, 631 F.3d at 1179.

      Finally, the ALJ did not err by affording more weight to the opinions of Drs.

Brown, Hightower, and Del Rio-Roberts. As noted above, the ALJ’s decision to

partially discount Dr. Mendez-Villamil’s opinion was based upon his treatment

notes and the record as a whole, not solely upon the opinions of the three

psychologists. Thus, the ALJ did not err by assigning limited weight to his opinion

as it pertained to Ms. Fernandez’s mental impairments and ability to work.

      AFFIRMED.




                                         7